Appeal from the District Court of Appeal, 5th District — No. 93-2214.
Prior report: Fla.App., 629 So.2d 938.
Upon consideration of the Joint Stipulation and Motion for Order Remanding to Fifth District Court of Appeal, it is ordered that the above Motion is granted and this cause is remanded to the Fifth District Court of Appeal for the purpose of allowing it to reconsider its decision in this matter in light of this Court’s decision in Alexdex Corp. v. Nachon Enterprises, Inc., 641 So.2d 858 (Fla.1994).